

Exhibit 10.2


TRANSITION AND RELEASE AGREEMENT


THIS AGREEMENT sets forth the entire agreement between Michael Mulica (“You” or
“Employee”) and RealNetworks, Inc. and its subsidiaries (“RN”, “Real” or
“Company”) regarding the terms and conditions of your transition from employment
to consultant, and shall be effective on the eighth day after you execute this
Agreement (“Effective Date”).
1.Transition Date. We agree that your last day of regular employment as
President of Worldwide Sales and Business Development will be April 30, 2016
(“Transition Date”) after which you shall transition into a non-employee
consulting role for Real, serving as a Senior Advisor for a period of ten months
beginning on the first day of May 2016 and ending on the last day of February
2017 (“Consulting Period”). Your consulting engagement will be as described in
Section 4 below.
2.Transition Offer. You have until April 18, 2016 to consider and accept the
offer contained in this Agreement (“Decision Date”). If you sign and return this
Agreement to Michael Parham, General Counsel, on or before the Decision Date you
will receive the consideration set forth in Section 3 below.
If you choose not to sign and return this Agreement on or before the Decision
Date, this Agreement will become invalid and unenforceable, which means that you
will not receive the consideration referenced in this Agreement following your
Separation Date or other termination of employment from RN and none of your
undertakings, representations and releases under this Agreement shall be binding
or enforceable.
3. Consideration. In consideration of your signing (and not revoking) this
Agreement, including the release of claims and other terms set forth below along
with your agreement to perform the transition and consulting services set forth
is Section 4 below, Real will:
(A)
Pay you a consulting fee of $30,000 per month for Consulting Period covering May
2016 through and including February 2017. The aggregate amount that will be paid
to you is $300,000. The monthly payment shall be made to you on or about the
fifteenth day of the month with the first payment being made on or before May
15, 2016.

(B)
Pay the monthly premiums for continuation coverage under COBRA for you and your
currently enrolled qualified beneficiaries, if you elect to continue coverage
under COBRA, up to ten months from the Transition Date, except as otherwise set
forth at the end of this Section.

If you commence employment from an employer prior to the end of the ten-month
period following your Transition Date, RN will not continue to pay for continued
health insurance coverage under this Agreement as of the date you become
eligible to receive comparable health coverage benefits from another employer.
You agree to notify RN in the event you begin employment with another employer.


1



--------------------------------------------------------------------------------




(C)
During the Consulting Period, your RealNetworks equity shall continue to vest.
For the sake of clarity, this includes: 37,500 shares in June 2016 under the Jan
2016 option, with a strike price of $3.68; 62,500 shares in June 2016 under the
June 2015 option, with a strike price of $7.50; and 62,500 shares in Dec 2016
under the June 2015 option, with a strike price of $7.50.

(D)
You will be eligible to exercise your RealNetworks equity for a period of one
year following the expiration of the Consulting Period (except as set forth in
Section 8 below.)

(E)
Subject to your continued performance and engagement in accordance with the
reasonable standards of a corporate board member, you will continue to serve as
a Rhapsody board member until December 31, 2016. As such, you will continue to
receive (1) a monthly payment of from Rhapsody of $4,166.66 per month
(equivalent to $50,000 per year) and (2) vesting of your Rhapsody equity.

(F)
You will be eligible to exercise your Rhapsody equity for a period of one year
following the expiration of your service as a Rhapsody board member (except as
set forth in Section 8 below.)

You acknowledge that the Company makes no representations or warranties with
respect to the tax consequences of the Consideration provided to you under this
Agreement. You are solely responsible for any tax obligations.
4.Transition and Consulting Services.
(A)
Prior to your Transition Date:

You agree to assist with an orderly transition of your duties and relationships.
As directed by Real, you will participate in external meetings with clients,
partners and prospective partners where you agree to transition the
relationships to designated members of the RealNetworks team. Further, as
directed by Real, you will participate in internal divisional and Company
meetings with employees and consultants to assist in the transition of your
duties and responsibilities.
(B)
During the Consulting Period:

(i)
You agree to respond to reasonable written inquiries from Real or (at Real’s
request) clients, partners and prospective partners on various issues as they
arise.

(ii)
You agree to participate, subject to your other obligations, in select Real
customer events at industry trade events or Rhapsody board meetings that you are
otherwise attending.

(iii)
You agree to provide feedback on the strategic direction of Company initiatives
upon request.

(iv)
You advisory services will draw on your carrier industry knowledge, expertise
and relationships that will enhance the mindshare and distribution of Real’s
products and services (specifically: RealTimes, RBT, ICM and RMHD).



2



--------------------------------------------------------------------------------




It is not contemplated nor required that your consulting services will require a
substantial expenditure of time. Further, your consulting services shall not
preclude you from working for other entities (including on a full-time basis).
5.Final Wages and No Additional Payments Owed to You. Whether or not you sign
this Agreement, RN agrees to pay you on the next payroll date following your
Transition Date, your final wages, less any applicable withholding or other
authorized deductions. Except as provided in this Agreement, you agree that RN
does not owe you any other payments (including severance, termination payments,
wages, bonuses or other form of compensation), provided you will be reimbursed
for any reasonable business expenses you have incurred up to your Transition
Date for which you submit appropriate documentation pursuant to RN’s Travel &
Expense Policy.
6.Return of Property. Except as otherwise agreed to by RealNetworks, you agree
to return to RN all company-owned property in your possession or control,
including but not limited to, credit cards, keys, access cards, company-owned
equipment, computers and related equipment, customer or contact lists, files,
memoranda, documents, price lists, and all other trade secrets and/or
confidential RN information, and all copies thereof, whether in electronic or
other form.
7.Waiver and Release of Claims by You.
A.    In exchange for the consideration provided to you in this Agreement, to
which you otherwise would not be entitled, you knowingly and voluntarily,
unconditionally and forever, waive and release any and all claims (including
those for attorneys’ fees), causes of action and rights (that have occurred up,
until and including the Effective Date), whether known or unknown, contingent or
non-contingent, contractual or otherwise, against Real or its parent, subsidiary
or affiliated companies, and its or their respective directors, officers,
agents, insurers, representatives and employees, past or present, and each of
their successors (“Releasees”). You make this commitment even though you may not
know, as of Effective Date, all of the claims you may lawfully have against the
Releasees, and you are giving up the opportunity to pursue the claims to a trial
and have damages set by a judge and/or jury. You are making this release for all
persons or entities that might claim through you or on your behalf.
B.    You acknowledge that the claims that you are releasing include, but are
not limited to (i) claims relating to your right to purchase shares of stock of
RealNetworks, Inc. including without limitation claims for fraud, breach of
fiduciary duty, or breach of federal or state securities regulations, and (ii)
claims for wrongful discharge, negligent or intentional interference with
contract or economic advantage, personal injury, misrepresentation, promissory
estoppel, unfair business practices, negligent or intentional infliction of
emotional distress, breach of contract, wage and hour violations including
violations of the Fair Labor Standards Act; compensation or employee benefits
alleged to be owed to you; discrimination and/or harassment in violation of any
local, state, or federal law such as the Age Discrimination in Employment Act,
Equal Pay Act, Title VII of the Civil Rights Act of 1964, Civil Rights Act of
1991, section 1981 of the Civil Rights Act of 1866, the Americans with
Disabilities Act (but not as to claims that may arise after the Effective Date
of this Agreement), the Rehabilitation Act of 1973 (sections 503 and 504), the
Older Workers’ Benefit Protection Act, and the Washington Law Against
Discrimination ; claims under the Family and Medical Leave Act, Employee
Retirement Income Security Act of 1974, The Workers Adjustment and Retraining
Notification Act, as well as any other federal, state or local statutes,
administrative regulations or legal doctrines prohibiting discrimination and/or
harassment or otherwise governing claims arising out of or relating to


3



--------------------------------------------------------------------------------




employment or the termination thereof. You understand that this release binds
you and your heirs and assigns.
This release does not extend to any obligations incurred under this Agreement or
any rights you may have for indemnification as an officer of Real and/or a
director of Rhapsody under any by-laws or charter indemnification provisions,
any indemnification agreements or insurance policies.
8.Confidentiality. You agree that you will keep the terms of this Agreement
confidential and will not disclose the facts or terms to anyone except members
of your immediate family, attorney or counselor, and persons assisting you in
financial planning or income tax preparation, provided that these people agree
to keep the information confidential. Without limiting the foregoing, you agree
that it shall be a breach of this provision for you to in any way disclose,
discuss, or characterize the Agreement to third parties.
9. Non-Disparagement. For a period of one year following your Transition Date,
you will refrain from any disparaging statements about the Company and its
officers, directors and affiliates; provided, however, that the foregoing
requirement under this Section 9 will not apply to any statements that you make
in addressing any statements made by the Company, its officers and/or its
directors regarding you or your performance as an employee of the Company so
long as your statements are, in your good faith judgment, truthful; and provided
further that foregoing requirement under this Section 9 will not apply to
truthful testimony that you are required by law to provide, including a response
to a subpoena. The Company agrees to instruct CEO Rob Glaser (“RealNetworks
CEO”) to refrain from any disparaging statements about you for the same period
for which you are subject to a non-disparagement requirement under this Section
9; provided, however, that the non-disparagement requirement will not apply to
any statements that the RealNetworks CEO makes in addressing any disparaging
statements made by you about the Company, its officers and/or its directors so
long as such statements are, in his good faith judgment, truthful; and provided
further that the foregoing requirement under this Section 9 will not apply to
truthful testimony that the RealNetworks CEO is required by law to provide,
including a response to a subpoena.
10.Business Protections. You acknowledge that you have previously signed certain
agreements with Real, which may contain ongoing obligations that survive the
termination of your employment, including obligations relating to use of
confidential information, non-solicitation and non-competition. Such
post-employment obligations shall continue for as long as previously agreed from
the Transition Date and the Consulting Period shall not be deemed to toll or
extend such periods. In the event that you breach the non-solicitation or
non-competition obligations, Real reserves the right to terminate any additional
payments owed to you under this Agreement. If it is subsequently determined that
any such payments were incorrectly withheld, you shall be entitled to receive
your costs of collection in addition to the outstanding payments. Further, if
such a breach occurs, you forfeit your right to receive the one-year period to
exercise your RealNetworks and Rhapsody equity as set forth in Section 3 above.
In such event, you will be required to either exercise or lose any vested equity
within thirty days of the expiration of the Consulting Period.


4



--------------------------------------------------------------------------------




11.Free and Voluntary Act of Employee. You agree that you are entering into this
Agreement as a free and voluntary act and that you have been given at least 21
days to decide whether to sign this Agreement, and sign it only after full
reflection and analysis. You further acknowledge that you have been advised to
obtain an attorney’s independent counsel and advice, and that you have read this
Agreement carefully and fully understand all of its provisions. If you choose to
sign this Agreement prior to the expiration of the 21-day period, you
acknowledge and agree that you had adequate time and opportunity to fully
consider your rights and this release of them. In signing this Agreement, you do
so of your own free will, and you have been provided with a copy of the
Agreement.
12.Revocation. You may revoke this Agreement by returning payment in full of any
sums paid under this Agreement and a written notice of revocation to
RealNetworks, Inc. c/o General Counsel, within seven (7) days of your execution
of this Agreement. Unless revoked in accordance with this Paragraph, the
Agreement will become final and irrevocable on the 8th day following your
execution of the Agreement.
13.No Admission of Liability. This Agreement shall not be construed as an
admission by RN or you of any wrongdoing, or improper conduct, liability, breach
of any agreement between you and RN, or any violation of any statute, law or
regulation. Both parties agree that neither this Agreement nor any of its terms
or conditions will be offered or received in evidence in any proceeding or used
in any manner as an admission of wrongdoing or liability on either party’s part.
14.Indemnification by RN; Litigation Assistance to RN. In the event that any
charge, complaint or lawsuit is filed against you based on your role at RN, RN
agrees to indemnify you as if you were an on-going executive of RN. In the event
that any charge, complaint or lawsuit is filed by or against RN, you agree to
provide reasonable cooperation to RN in the prosecution or defense of the same
at RN’s expense. Such cooperation may include, without limitation, meeting with
and providing information to RN’s agents and attorneys upon reasonable notice
and at mutually agreed upon times and places. RN will use its insurance
policy(ies) to provide coverage to you relating to claims arising out of your
performance of your job responsibilities to the extent such insurance covers any
such claim. Such coverage includes meeting any deductibles on your behalf and is
intended to provide you coverage as if you were an on-going executive of RN.
15.General. You acknowledge that your employment at RN was and is at will. This
Agreement, together with your ongoing obligations under any prior agreements
with RN, sets forth the entire agreement between you and RN relating to your
separation from employment, and fully replaces any and all prior understandings,
statements, or agreements between RN and you concerning your employment with or
separation from RN. You agree that RN has no obligation to notify you of
employment opportunities or to offer you re-employment in any capacity. This
Agreement may not be modified except in writing signed by you and a duly
authorized representative of RN. If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, the remaining terms shall remain
of full force and effect. This Agreement shall be construed and governed by the
laws of the State of Washington and any litigation under it shall be


5



--------------------------------------------------------------------------------




commenced in the federal or state courts in Seattle, Washington. A faxed
signature will have same effect as an original. By executing this Agreement in
the space provided below, you acknowledge that you have read this Agreement
carefully and fully understand its provisions, and that you are signing
voluntarily and with full understanding of the present and future legal effects.
We have entered into this Agreement as of the date of your signature below.
RealNetworks, Inc.
By: ______________________________________
Title: _____________________________________
Date: _____________________________________


Employee: _________________________________
Date: _____________________________________


6

